Citation Nr: 0208932	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for photophobia and 
headaches related to an eye injury, to include as secondary 
to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from August 
1966 to August 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In June 1999, the RO denied entitlement to service connection 
for residuals of a bilateral eye injury with associated 
headaches.  The veteran timely disagreed and this appeal 
ensued.  In January 2002, the RO granted service connection 
for corneal scarring of the eyes and assigned a 
noncompensable evaluation.  The RO confirmed and continued 
the denial of service connection for photophobia and 
headaches related to eye injuries.  The veteran did not 
disagree with the noncompensable evaluation assigned for 
corneal scarring of the eyes and that decision is not for 
further Board consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran has photophobia and headaches that are 
reasonably related to his service-connected corneal scarring 
of the eyes.  


CONCLUSION OF LAW

Photophobia and headaches are proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  In the alternative, secondary, rather 
than direct, service connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (2001).  Also, when a nonservice-connected 
disorder is aggravated by a service- connected disability, 
the extent of the aggravation may be service-connected on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995)..  

The Evidence

The record shows that in August 1967, the veteran was treated 
during service for an eye injury after a canister exploded 
and caused multiple corneal foreign bodies in the eyes.  In a 
January 1999 statement, a private optometrist stated that she 
had examined the veteran's eyes for the first time in Mary 
1993.  It was stated that he had related by history that a 
round backfired when he was in Vietnam, and left some corneal 
scars.  It was stated that on examination, corneal scars were 
discovered in both eyes.  It was noted that the veteran was 
light sensitive and had to wear sunglasses when outside to 
avoid headaches due to glare.  It was opined that the corneal 
scarring definitely contributed to the glare sensitivity.  

The veteran was examined by VA in July 2001.  He complained 
of headaches in sunlight, and being bothered by glare.  He 
reported that this had been recurring for 10 to 15 years, and 
that the headaches seemed worse currently.  The assessment 
was that the veteran had corneal scarring and complaints of 
glare with headaches.  It was stated by the examiner that it 
was possible that the veteran's complaints relating to 
scarring and glare sensitivity with headaches represented 
normal aging changes, but that it was also possible that the 
glare sensitivity might be related to corneal scarring.  It 
was reported that it was impossible to determine the exact 
cause of the veteran's complaint of glare sensitivity.  It 
was also stated that the fact that the injury occurred in 
1967, and the symptoms did not start until 10 or 15 years ago 
it would not appear that the glare sensitivity is related to 
the corneal scarring.  

In January 2002, the veteran was granted service connection 
for corneal scarring of the eyes.  


Laws and Regulations

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Moreover, the Board acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The Board notes that it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Discussion

Initially, the Board notes that the record shows that the 
veteran has stated that his symptoms for this disorder did 
not begin in service, but rather approximately in the mid 
1980's to early 1990's.  He has reported that the photophobia 
and headaches are due to corneal scarring.  Thus, the Board 
interprets this to mean that he is not contending that the 
disorders are related to service, and therefore, 
consideration of direct service connection is not warranted.  
The Board must consider whether the veteran's photophobia and 
headaches are related to his now service-connected corneal 
scarring which was caused by an inservice injury.   

In order to establish service connection on a secondary 
basis, there must be evidence of a current disorder, a 
service-connected disorder, and a nexus between the two 
disabilities, established by competent medical evidence.  
Here, the veteran has been diagnosed with photophobia and 
headaches on a VA examination in 2001, and on private 
evaluation in 1999.  In addition, the veteran is now service 
connected for corneal scarring.  Thus, the necessary evidence 
for this claim is a competent medical opinion linking the 
disabilities.  

It is noted that in a January 1999 statement, a private 
examiner opined that the veteran's photophobia and headaches 
were definitely related to his corneal scarring, and that the 
scarring contributed to the glare sensitivity.  It is noted 
that the examiner indicated that she had been treating the 
veteran since January 1993.  In addition, a VA examiner 
stated in 2001 that it was possible that the glare 
sensitivity was related to corneal scarring.  The examiner 
also stated that exact cause was impossible to ascertain and 
that due to symptoms developing many years after the 
inservice injury, it did not appear that the glare 
sensitivity was related to the corneal scarring.  The private 
examiner's opinion is clearly favorable to the veteran.  The 
opinion of the VA examiner does not rule out the possibility 
of a relationship, and in fact the examiner concedes that it 
is virtually impossible to determine the exact cause.  The 
Board has a legal obligation to balance the evidence.  Based 
on the above, and reviewing the evidence in its totality, the 
Board finds that the evidence reasonably supports a finding 
that the veteran has photophobia and headaches that are 
related to his service-connected corneal scarring.  The Board 
has thoroughly reviewed the evidence of record, as summarized 
above, and finds that the evidence for and against the 
veteran's claim is in relative equipoise, such that the doubt 
is to be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Resolving all reasonable 
doubt in favor of the veteran, the Board finds that service 
connection is warranted.  



ORDER

Service connection for photophobia headaches, to include as 
secondary to service-connected disability is granted.   



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

